** OFFICE OF PUBLIC AFFAIRS — EMERGENCY PURCHASES — LEGALITY ** THE LANGUAGE OF THE BILL MEANS THAT WHENEVER AN AGENCY OF THE STATE, SUCH AS A STATE INSTITUTION OR DEPARTMENT: (1) BY VIRTUE OF A LAW ENACTED AFTER THE EFFECTIVE DATE OF 74 O.S. 64 [74-64] HAS BEEN WITHDRAWN FROM THE APPLICATION OF SAID SECTION, AND BY REASON THEREOF IS NOT REQUIRED TO MAKE PURCHASES THROUGH THE STATE BOARD OF PUBLIC AFFAIRS OR (2) HAS NOT BEEN WITHDRAWN FROM THE APPLICATION OF 74 O.S. 64 [74-64] BUT IS EXPRESSLY OR IMPLIED AUTHORIZED BY THE STATE BOARD OF PUBLIC AFFAIRS TO MAKE PURCHASES FOR AND ON BEHALF OF STATE, SAID INSTITUTION OR DEPARTMENT "SHALL HAVE THE AUTHORITY TO ISSUE DEPARTMENTAL OR INSTITUTIONAL PURCHASE ORDERS" FOR SAID PURCHASES, THE AMOUNT THEREOF BEING LIMITED ONLY BY THE AVAILABILITY OF UNOBLIGATED APPROPRIATIONS OR ALLOCATIONS TO PAY THEREOF.  HOWEVER, THE A.G. IS OF THE OPINION THAT THE STATE BOARD OF PUBLIC AFFAIRS, IN AUTHORIZING PURCHASES AS SET FORTH IN PARAGRAPH (2), MAY, IN ITS DISCRETION, LIMIT THE AMOUNT OF PURPOSE THEREOF.  IT WILL BE NOTED THAT WHENEVER A PURCHASE IS MADE BY A STATE INSTITUTION OR DEPARTMENT, OR BY THE STATE BOARD OF PUBLIC AFFAIRS, THE PURCHASE SHOULD BE MADE UPON A COMPETITIVE BID BASIS (IF IT IS A NATURE THAT IT CAN BE SO MADE) AS PROVIDED IN 74 O.S. 64A [74-64A], THAT IS, IF THE AMOUNT THEREOF EXCEEDS $200.00 AND THE ARTICLE PURCHASES DOES NOT HAVE "A STANDARD AND UNIFORM RETAIL PURCHASE DOES NOT MANUFACTURERS OR MAKERS THEREOF".  (AUTHORITY ORDERS, EMERGENCY PURCHASES) CITE: OPINION NO. JUNE 26, 1939 — PUBLIC AFFAIRS CITE: 62 O.S. 41.16 [62-41.16] (FRED HANSEN)